DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3 and 5, the phrase “can be” is indefinite, as it is unclear the features following the phrase are required for the claimed invention.
Claim 2 recites the limitation "the hydraulic connection" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4 line 4, the phrase “it being possible” is indefinite.
Claim 5 recites the limitation "the cross section" (as part of the connector channel) in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pressure space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the pressure channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the phrase “may be” is indefinite.
Regarding claim 17, the phrase “such that” is indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,588,054 to LeBaron.
Re-claim 1, LeBaron discloses a throttle point (see annular gap formed about piston 68, figure 3) for a vibration damper, comprising a damper valve carrier with a circumferential annular groove (formed between 66 and 78), in which an annular valve body 82 with a variable diameter is arranged, the annular valve body forms, with a flow guiding face for flowing damping medium, the throttle point, a throttle cross section of which is decreased with an increasing flow velocity of the damping medium within the throttle point, the circumferential annular groove forms a pressure chamber 76 that is filled with damping medium, wherein a radially outwardly directed actuating force acts on the valve body (from the increasing pressure in chamber 76), the pressure chamber 76 is a constituent part of a hydraulic system the damper valve device, at least one component (such as the valve body 82) of the hydraulic system is adjusted (such as the diameter that is increased with increasing fluid pressure and speed).
Re-claim 2, the hydraulic system has a connector (such as at least passage 88 and/or 84) to a working space 72 of the damper, a hydraulic connection (i.e. passage) of the connector to the pressure chamber 76 is set by sizing of the passage.
Re-claim 3, the hydraulic system has a connecting channel (such as at least passage 86 and/or 74) between two working spaces (such as chambers on opposing sides of the piston 78) of the damper, the connecting channel is connected to the pressure chamber 76, a cross section of the connecting channel is set (by both the check valve and sizing of the passage).
Re-claim 5, the connecting channel has a connector channel (such as wider section of the passage) to the pressure chamber 76, a cross section of the connector channel is set by sizing of the channel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBaron in view of US 5,303,803 to Grun et al.
Re-claim 6, LeBaron fails to teach a flow channel within a hollow piston connected to the hydraulic system.
Grun et al. teach a bypass or flow channel 21 located within a hollow piston. This provides a dynamically controlled flow of fluid between working chambers during damper movement.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the damper of LeBaron with a flow channel in a hollow piston as taught by Grun et al., so as to connect both working chambers when desired.
Re-claim 7, the flow channel of Grun et al.is provided with an actuator, thus providing an active cross section for the flow channel.  This varies the damping effect provided by the flow channel, as desired by the user.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having provided the damper of LeBaron with the flow channel to have further provided an actuator controlled cross section as taught by Grun et al., so as to control the damping effect of the flow channel.  
Allowable Subject Matter
Claims 4, and 8-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dillenburger, Thompson, Konishi, Mourray, Kobayashi, Muller, Rosseler, May, Wester, Bach, Knezevic and Salice each teach a damper with a flow passage having variable throttle action.  Paul teaches a bypass part of a piston rod.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 3, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657